Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	Claims 1-38 and 52-58 are allowed because the prior art of record fails to disclose that:
-a magnetometer, said accelerometer and magnetometer operating to determine sense an orientation and location of the power detector so as to provide a mapping between the DC signal and the sensed orientation and location of the power detector as combined in claim 1.
-an orientation sensor operating to sense an orientation of the power detector thereby to enable a mapping between the DC signal and the sensed orientation and location of the power detector as combined in claim 26.
-determining sensing a position and orientation of the power detector at each of the plurality of locations using an accelerometer and a magnetometer disposed in the power detector; and generating the mapping by indicating the DC power at each of the sensed plurality of positions and orientations as combined in claims 52 and 58.	

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.